TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00773-CR



                                     Jose Bernabe, Appellant

                                                  v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-09-302548, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jose Bernabe filed a motion to abate appeal and remand to the trial court

for entry of written findings of fact and conclusions of law concerning the voluntariness of

Bernabe’s statements. See Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 2005). During pretrial

of the underlying case, Bernabe filed a motion to suppress evidence of his statements. The motion

was overruled, the case proceeded to trial, and Bernabe appealed his conviction. The clerk’s record

and the reporter’s record have been filed. However, the record does not contain the findings and

conclusions required by article 38, section 6 of the Texas Code of Criminal Procedure. See id.

               We abate this appeal and remand this matter to the trial court for entry of the required

findings of fact and conclusions of law. See Berry v. State, 995 S.W.2d 699, 701 (Tex. Crim. App.

1999). A supplemental clerk’s record containing the findings and conclusions shall be filed with
this Court thirty days from the date of this opinion. This appeal will be reinstated after the

supplemental clerk’s record is filed.




                                           __________________________________________

                                           Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: February 4, 2011

Do Not Publish




                                              2